DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al [US 20030132893 A1] in view of Nigon et al [US 7021132 B2].
As for claim 15, Forster discloses a system for measuring parameters of a mounted assembly (paragraph 0102), 
the mounted assembly consisting of a tire casing and of at least one wheel (paragraphs 0006, 0017, and 0102), 

the electronic device (paragraph 0102) comprising: 
a UHF radiofrequency antenna (17); and 
an electronic board comprising: an electronic chip coupled to the UHF radiofrequency antenna (paragraph 0213); 
at least one sensor for measuring parameters of the mounted assembly (paragraphs 0104);
a microcontroller (paragraph 0103); and 
an electrical circuit connecting the electronic chip, the microcontroller, and the at least one sensor for measuring parameters of the mounted assembly (paragraphs 0104), wherein the coupling between the electronic chip and the UHF radiofrequency antenna is an electrical coupling, and the 49036794-vielectronic chip, the microcontroller and the at least one sensor for measuring parameters of the mounted assembly are low energy consumption components (paragraph 0102 and 0107).
Forster does not specifically disclose wherein the system comprises a ground plane connected to the electronic board, the electronic board comprises a capacitive element and an energy manager. In an analogous art, Nigon discloses a system that comprises a ground plane connected to an electronic board, the electronic board comprises a capacitive element and an energy manager (Figure 3 and column 4, lines 30-40 and 53-56).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Forster to include the teachings of Nigon.  The skilled artisan would have had good reason to pursue the 
Claim 28 is interpreted and rejected using the same reasoning as claim 15 above.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Forster et al in view of Nigon et al as applied to claim 15 above, and further in view of Adamson et al [US 20040252072 A1].
As for claim 25, neither Forster nor Nigon specifically discloses the use of parylene.  In an analogous art, Adamson discloses that it was known in the art for at least one portion of an electronic board, of a ground plane, and of a UHF radiofrequency antenna to be coated in a mass of parylene (column 4, line 28 – column 5, line 2).  Having each of the references on hand, it would have been obvious to coat the electronic board, ground plane, and antenna of Forster in view of Nigon with parylene as taught by Adamson in order to yield the predictable results of an electronic device that doesn’t lose its effective range when mounted in a tire.

Allowable Subject Matter
Claims 16-24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Handfield (US 5663496 A) - discloses an electronic device for mounting within a tire and monitoring tire parameters.
Shostak et al (US 7089099 B2) – discloses active and passive sensor assemblies and their constructions.  The assemblies may be used for monitoring tire conditions.
All other references are in the field of tire monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684